Citation Nr: 0735928	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for psychiatric disorder, to include bipolar 
disorder.

2.  Entitlement to service connection for psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1971, from June 1971 to August 1974, and from May 1976 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his substantive appeal, the veteran expressed his desire 
for a hearing before a Veterans Law Judge sitting at the RO.  
However, he later withdrew that request in a July 2004 
communication. 

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for psychiatric disorder, to 
include bipolar disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In April 1996, the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for 
psychiatric disorder. 

2.  Evidence submitted subsequent to the April 1996 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received subsequent to the April 1996 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of entitlement to service connection for a 
psychiatric disorder was originally denied in a January 1987 
rating decision.  The veteran appealed that determination and 
the matter came before the Board in April 1989.  At that 
time, the claim was denied due to a lack of a diagnosis in-
service or a medical nexus opinion.   That decision is final.  
See 38 U.S.C.A. §  7104.

In November 1995, the veteran requested that his claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  That request was denied by the RO in an April 
1996 rating action.  Specifically, it was determined that the 
evidence added to the record was duplicative of evidence 
available in 1989.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.

The evidence associated with the claims folder at the time of 
the last final rating decision in April 1996 included the 
veteran's service medical records.  Such records showed that 
during the veteran's second and third periods of service he 
was seen in the service hospital appearing to be anxious and 
nervous.  He was also seen for emotional stress and was 
diagnosed with depression.  Also of record were private 
hospitalization records from May and June 1986 which noted a 
diagnosis of bipolar disorder.  The evidence of record in 
April 1996 also included private treatment reports dated in 
1991 and 1992, showing current psychiatric symptomatology.  
VA clinical and inpatient reports dated in 1994 also 
demonstrated current treatment for psychiatric 
symptomatology.  

In March 2003, the veteran filed his claim to reopen and 
submitted a January 2003 statement from his treating 
physician at the Miami VAMC.  The physician noted that the 
veteran began having psychiatric symptoms in 1972 and was 
treated for depressed episodes.  The physician further stated 
that these were beginning episodes of the veteran's bipolar 
disorder. 

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Decisions of the Board of Veterans' 
Appeals are final.  38 U.S.C.A. § 7104.  However, if the 
claimant can thereafter present new and material evidence, 
the claim shall be reopened, and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108.  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the January 
2003 medical opinion is new evidence because it was not 
previously considered by the RO in 1996, and is not 
cumulative or redundant of the evidence then of record.  The 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claim, namely, that the 
current psychiatric disorder is causally related to service.  
Moreover, this evidence raises a reasonable possibility of 
substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for psychiatric disorder, to include 
bipolar disorder, is reopened, and the appeal is granted to 
this extent only.


REMAND

Initially, the Board notes that there are outstanding medical 
records that should be obtained.  In April 1994, the veteran 
submitted an Authorization and Consent form for Dr. Mark C. 
Fairchild.  It is not clear whether these records were 
requested.  The veteran has noted treatment at the Brooklyn 
VAMC and Miami VAMC.  There are no records from Brooklyn in 
the claim's file, and the Miami records appear to be 
incomplete.  Finally, the January 2003 medical opinion noted 
that the veteran was receiving social security disability for 
his mental illness, and those records have not been 
requested.  

As discussed above, the veteran's service medical records 
noted psychiatric treatment in both his second and third 
periods of service.  Given the January 2003 medical opinion, 
a VA examination is necessary before adjudication of the 
claim may proceed.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  Obtain an updated Authorization and 
Consent to Release form from the veteran 
for Dr. Mark C. Fairchild and request the 
veteran's medical records.

2.  Obtain the veteran's medical records 
from the VAMC in Brooklyn, New York.

3.  Obtain the veteran's medical records 
from the VAMC in Miami, Florida from 1987 
to 1994, from 1998 to 2001, and from 2004 
to the present.

4.  Request the veteran's records from 
the Social Security Administration.  Any 
negative search result should be noted in 
the record.

5.  Schedule the veteran for an 
examination in order to ascertain the 
nature and etiology of any current 
psychiatric disorder.  After reviewing 
the entire record, the examiner should 
express an opinion as to the whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's current psychiatric 
disorder was manifested during his second 
period of military service.  If so, the 
examiner should state whether the veteran 
clearly and unmistakably had a chronic 
psychiatric disorder prior to his third 
period of military service and, if so, he 
should state whether it clearly and 
unmistakably was not aggravated during 
the third period of service.  If it is 
determined that a chronic psychiatric 
disorder was not manifested during the 
veteran's second period of service, the 
examiner should state whether it is at 
least as likely as not that it was 
incurred during the veteran's third 
period of service.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.

The claim's folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination.

6.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


